Sweet, P. J.,
Michael A. Vugrinovich, a defendant in a summary proceeding before this court, charged with reckless driving and too fast for conditions, has petitioned for the appointment of counsel.
His request is refused. Since this is the first application for the appointment of counsel in a summary proceeding, it seems expedient to set forth the reasons for this refusal.
Long before Gideon v. Wainwright, 372 U. S. 335 (1963), it was the custom in this county for the court to appoint counsel for indigents charged with certain felonies or misdemeanors. That such practice is now essential cannot be doubted, but must the taxpayers also bear the cost of defending summary offenders, most of them charged with violations of The Vehicle Code?